Exhibit 10.5






Annual Director Compensation
Annual Retainers:
Each non-employee director:
$
77,500


Chairman of the Board
80,000


Chairperson of the Audit Committee:
27,500


Other Audit Committee Members:
15,000


Chairperson of the Compensation Committee:
25,000


Other Compensation Committee Members:
10,500


Chairperson of the Nominating/Corporate Governance Committee:
20,000


Other Nominating/Corporate Governance Committee Members:
10,000





Beginning July 1, 2019, retainers may be paid in a combination of cash or
deferred stock units (“DSUs”) at each non-employee director's election. Deferred
fees will be matched 25% by the Company and the total deferred fees and matching
contributions will be converted into an equivalent value of DSUs. Deferred fees
plus matching contributions are converted to DSUs based on the closing price of
Rent-A-Center common stock on the trading day immediately preceding the date on
which the fees are payable. Each DSU represents the right to receive one share
of common stock of the Company. The DSUs are fully vested and non-forfeitable.
The common stock will be issued on the date the person ceases to be a member of
the Board. The DSUs do not have voting rights.


Meeting Fees:
Non-employee directors each receive $2,500 for each Board of Directors meeting
attended in person and are reimbursed for their expenses in attending such
meetings.


Equity Award:
Annually, each director shall receive a deferred stock award pursuant to the
2016 Long-Term Incentive Plan, consisting of the right to receive shares of
Rent-A-Center common stock. The award shall be fully vested upon issuance and
the shares covered by the award will be issued upon the termination of the
director’s service as a member of the Board. With respect to the 2019 fiscal
year, such award shall be made effective as of April 1, 2019, and shall be
valued at $120,000.







